  Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 1 of 14 PageID #:8054




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                                 )
JOHN DOE,                                        )
                                                 )
               Plaintiff,                        )    Case No: 18-CV-7335
                                                 )
       v.                                        )    Hon. Steven C. Seeger
                                                 )    Magistrate Judge Jeffrey T. Gilbert
LOYOLA UNIVERSITY OF CHICAGO,                    )
                                                 )
               Defendant.                        )
                                                 )

                     PLAINTIFF’S RESPONSE TO DEFENDANT’S
                   STATEMENT OF ADDITIONAL MATERIAL FACTS

       Pursuant to Local Rule 56.1(b)(2), Plaintiff hereby responds to Defendant Loyola

University of Chicago’s Local Rule 56.1(b)(3) Statement of Additional Material Facts as follows:



        1.     During the hearing before the Hearing Board regarding Jane’s allegations against
John, the following exchange occurred:

       MS. LANDIS: The second part of that statement, it says they mutually agreed that
       no one was coerced. How did coercion come up in that conversation?

       JOHN: It didn’t. I was stating that because of like the prompt that I received for this
       investigation says that I coerced her. One of the ... prompts – in one of them, it says
       coercion.
       And so, that’s why I brought that up during the interview is I said no one was
       coerced. It has nothing to do with that exact conversation.

       * * *

       MS. LANDIS: Okay.

       JOHN: It’s just overall was a statement.

       MR. HOUZE: Do you know what – sorry. I didn’t mean to interrupt. Do you
       know what document that was in or can you be more specific in any way around
Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 2 of 14 PageID #:8055




    where you – I imagine the appendix, unless it was an email, the appendix should
    have most of the documents there.

    JOHN: It was either one of those or it was my conversation with Tim Love, when
    I first met with him to discuss this.

    MR. HOUZE: Okay.

    JOHN: I wish that I could specifically pull it up right now.

    MS. LANDIS: So I hear you saying that coercion was not a word that was used in
    your conversation with Jane –

    JOHN: Yes.

    MS. LANDIS: -- when you met to have a conversation.

    JOHN: Yeah.

    MS. LANDIS: Can you help me understand then why you told the investigators
    that they mutually agreed that they had moved physically fast and no one was
    coerced?

    JOHN: That was a misinterpretation of what I had stated.

    MS. LANDIS: Okay. So to the investigators, can you all speak to that line, if you
    can recall anything about the conversation in the interview with the Respondent?

    MS. WATLAND: Yes. He did say that when they had had that conversation, that
    they were – he kept saying they had mutually agreed that they had moved too
    quickly and he had said that they mutually agreed that no one was coerced and that
    was intentionally put in quotations just because, to me, the phrasing – it seems more
    formal than I think I anticipate people usually talking to each other. So that was
    what was said.

    MS. LANDIS: Okay.

    MS. WATLAND: But he – I don’t know if I followed up or I don’t know if Ray
    followed up. I don’t recall us asking, hey, did you say those exact words to her or
    did she say those exact words to you.
    But when asking for what did you two talk about, what did you two agree upon,
    that was something that he had said multiple times was that language.

    MS. LANDIS: Okay. So Leslie, I hear you saying in the interview, the Respondent
    did say that during the conversation, he and the Complainant mutually agreed that
    no one was coerced.

                                             2
Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 3 of 14 PageID #:8056




    MS. WATLAND: Mm-hmm. (Affirmative).

    [MS. LANDIS]: John, I hear you saying, thinking back to the conversation, you
    and Jane didn’t specifically discuss coercion.

    JOHN: Yeah, we – like yes, we did not say I was not coerced or something like
    that.

    MS. LANDIS: Okay. Did you discuss – so if you didn’t use the word coercion, did
    you talk about something similar to it?

    JOHN: No. All we talked about was the fact that we felt like we rushed into things.

    MS. LANDIS: Okay.

    JOHN: And we wanted to pump the brakes and try to develop a normal - like a
    relationship out of this that isn’t cemented in physical contact.

    MS. LANDIS: Okay, and what did pump the brakes mean for you specifically?

    JOHN: To – I know that we had stated trying to take things slow on our date. But
    that’s – pump the brakes as in we’re going to try to develop a relationship, but hold
    off on the physical contact, outside of anything other than like a kiss or a hug kind
    of thing, that we’re not – we don’t want physical, sexual contact to become
    something that is a cornerstone, I guess, of the relationship.

    MS. LANDIS: Okay. So I hear you saying, for you, that meant taking things slow
    and holding off on any physical contact, outside of hugging or kissing.

    JOHN: Yes.

    MS. LANDIS: Is that correct?

    JOHN: Yes.

    MS. LANDIS: Okay. So Jane, from your perspective in that conversation, what was
    your understanding of pumping the brakes or taking things slow?

    JANE: Exactly the same as his, as we don’t want physical activity to be the
    cornerstone of this relationship. We want to build the relationship outside of this.

    MS. LANDIS: Okay.

    JANE: And that we moved too fast and that shouldn’t have happened on that night.




                                             3
    Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 4 of 14 PageID #:8057




        MS. LANDIS: Got it. Okay, and was there anything else discussed that John hasn’t
        referred to yet in that conversation, from your memory?

        JANE: I think this is when I told him that I was a virgin and when I – I expressed
        how I thought we were moving too fast and how I really knew him by saying like I
        don’t even know your middle name and that was something that was just – I felt so
        uncomfortable with that, like this person – I had had a sexual encounter with this
        individual, but I didn’t even know his middle name and I remember saying that to
        him and him telling me that it was [******] and joking about how his initials are
        [***], like [*** ***** ******].1

        MS. LANDIS: Okay.

        JANE: And that happened.

        MS. LANDIS: Got it. So that’s what you recall from the rest of the conversation.

        JANE: Mm-hmm (Affirmative).

Ex. 4 (Doc. No. 136-3) at 93-97.2

        RESPONSE: Admitted, with the clarification that the excerpt set forth by Loyola is a

partial excerpt from the transcript of the referenced 2016 hearing, and the sections that

Defendant omitted have been inserted above in red text, reflecting the exchange on pages 93-98

of Loyola Ex. 4.



          2.      When asked in her deposition, “did you use the word ‘coerced’” when meeting
with Jane on January 26, 2016, Rabia Khan Harvey testified: “I’m not sure if I used that exactly.
... So with coercion, I might have said things like: Were there repeated questions, or -- not
questions – repeated orders that you heard or pressures or intimidation, such as, If you don’t do
it, I’ll tell everyone you did it anyway.” Ex. H, Khan Harvey Dep. (Doc. No. 136-44) at 99-100.

        RESPONSE: Admitted, with the clarification that this sentence reflects a partial excerpt

of Rabia Khan Harvey’s deposition testimony.




1
        Information that reveals personally identifying information about John Doe are removed from the text
excerpted here, but are available for review on page 98 of Loyola Ex. 4, filed under seal.
2
        [Text of Defendant’s Footnote appears in Defendant’s Statement]

                                                        4
  Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 5 of 14 PageID #:8058




       3.      Section 409.6.b of the 2016-2017 Community Standards states, in relevant part:

       The University reserves the right to audio record each individual interview
       collected during meetings for the sole purpose of preparing the Final Investigation
       Report. These audio recording will not be shared beyond the Investigators. The
       recordings are not retained as part of an educational record. Audio recordings may
       be retained as needed at the discretion of the University.

Ex. 3 (Doc. No. 136-2) at 53, §409.6.b.

       RESPONSE: Subject to an Objection to the characterization “in relevant part,”

Admitted that this sentence reflects a partial excerpt from the 2016-2017 Community Standards.


       4.      In April 2015, Jack McLean, Loyola’s appellate officer, wrote a decision letter
dated April 30, 2015 (“2015 Decision Letter”) regarding the appeal of a gender-based
misconduct case. McLean Decl., ¶3 (attached hereto as Exhibit 1).

       RESPONSE: Admitted.


       5.      The case addressed in McLean’s 2015 Decision Letter was governed by the
procedural rules provided by the 2014-2015 Community Standards. Id. at ¶3, Ex. B.

       RESPONSE: Admitted in part; Disputed in Part. Admitted that Jack McLean’s

Declaration states this. Disputed insofar as Mr. McLean’s 2015 Appeal Decision Letter does not

identify the year of the Community Standards that “governed” it.



       6.       The 2015 Decision Letter addressed issues relating to the fact that audio
recordings of interviews were not shared with the parties, the hearing board, or with McLean as
the appellate officer. Id. at ¶ 4.

       RESPONSE: Admitted.



       7.      The 2015 Decision Letter included the following language:

       The Respondent also alleges that his request for audio recordings of the interviews of the
       Complainant and witnesses were denied (see alleged Procedural Error # 5). The ordinary
       practice of the Office of Student Conduct and Conflict Resolution during proceedings such

                                                5
  Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 6 of 14 PageID #:8059




        as this is not to release these audio recordings. The rationale is that those recordings should
        not be part of the official record because the Hearing Board did not have access to them
        during the hearing. Yet Section 405 (G) of the Community Standards provides
        “Respondent(s)...have the opportunity to inspect all documentation relevant to the case that
        will be used by the . . . board to make a decision.”

        I am troubled with the above practice and interpretation of the Community Standards.
        Decisions such as these have immense implications for all parties. Yet, neither the
        Respondent nor the Complainant have the opportunity to review interview tapes, even if
        they specifically ask for such tapes. But, the Hearing Board, through the Investigators who
        are present, and consulted, at the hearing, is allowed to use selected parts of those
        interviews in reaching their decision. The Hearing Board does not hear the interviews, but
        they receive summary explanations of what those interviews contained. Given the
        implications of these decisions, this practice does not seem fair or just. The practice hobbles
        each party in preparing their case and could cloud the search for the facts.

                          * * *
        Relevant sections of the Community Standards are as follows:
        401. Student Rights in the Conduct Process

        All students have the right to be treated with dignity and respect throughout any interaction
        with the conduct process. Students also have the following procedural rights in the conduct
        process:
        ...
        4.      To review all documentation concerning the allegations during the hearing
        5.      To refute information provided by witnesses

        405. Hearings

        3. Hearing Format

        Hearings generally proceed according to the following format:
        g. Respondent(s) ... have the opportunity to inspect all documentation relevant to the case
        that will be used by the conduct administrator or boards to make a decision
        h. Any applicable parties are questioned (including witnesses, if applicable)

        These provisions, in practice, can be contradictory. Although the parties have the right to
        refute information provided by witnesses, that right is hobbled by the inability to
        adequately prepare for the hearing. Again, given the enormous implications decisions such
        as this have, it does not seem appropriate to ban the parties from viewing the entire file
        before the hearing.

Id. at ¶4.




                                                  6
  Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 7 of 14 PageID #:8060




          RESPONSE: Admitted that this is an excerpt from Loyola’s 2015 Appeal Decision

Letter.



       8.      The 2014-2015 Community Standards that McLean reviewed and applied in
writing the 2015 Decision Letter contained different language on the issue of interview
recordings than the 2016-2017 Community Standards that applied to John Doe’s case. Id. at ¶5.

          RESPONSE: Admitted in part and Disputed in part. Admitted that McLean makes this

assertion in paragraph 5 of his Declaration. Disputed insofar as Loyola’s 2015 Appeal Decision

Letter does not contain a specific reference to the year of the Community Standards referenced.

Further disputed because the 2014-2015 Community Standards had similar language as the 2016-

2017 Community Standards. Loyola’s 2015 Appeal decision references “Section 405 (G) of the

Community Standards,” as providing Respondents with “the opportunity to inspect all

documentation relevant to the case that will be used by the … board to make a decision,” Section

401.4 (students have the procedural rights in the conduct process to review all documentation

concerning the allegations during the hearing), and Section 401.5 (students have the procedural

rights to refute information provided by witnesses), Ex. A to McLean’s Declaration. These same

contractual provisions also are set forth in Loyola’s 2016-2017 Community Standards. See

Loyola Ex. 3, Section 405(3)(g) (respondents have the opportunity to review all documentation

relevant to the case that will be used by the conduct administrator or boards to make a decision),

Section 401.4 (students have the procedural right to review all documentation concerning the

potential policy violations), and Section 401.5 (students have the procedural right to refute

information provided by witnesses).


        9.      The 2014-2015 Community Standards did not have any provision akin to Section
409.6.b of the 2016-2017 version that expressly limits access to interview recordings beyond the
investigators for the purpose of preparing the Final Investigative Report (“FIR”). Id. The 2014-


                                                 7
    Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 8 of 14 PageID #:8061




2015 version lacked any provision otherwise specifically addressing the use and retention of
interview recordings. Id.

          RESPONSE: Admitted that the 2014-2015 Community Standards does not contain the

same language as is set forth in Section 409.6.b of the 2016-2017 Community Standards.

Disputed regarding the Loyola’s interpretation that Section 409.6.b limits the documents and

information to be provided to the parties. See John Doe’s Reply Br. 9-11. Further disputed

insofar as the contractual provisions described by Loyola in LSOAF 8 were relevant to Loyola’s

determination in its 2015 Appeal Decision that it did “not seem fair or just” to deprive the parties

and hearing board from having access to audio recordings of interviews, even though “the

ordinary practice of the Office of Student Conduct and Conflict Resolution” was “not to release

these audio recordings,” and even though Loyola said that those provisions “in practice, can be

contradictory.”


        10.    [A] McLean’s assessment of the question of the respondent’s request to review
interview recordings in the 2015 Decision Letter focused on Section 405.g of the 2014-2015
Community Standards, which required that a respondent have access to documents that the
hearing board would use to render a decision. Id. at ¶6. [B] The hearing board did not have the
interview recordings in that 2015 case, which meant the decision not to share interview
recordings with the respondent did not violate any section of the 2014-2015 Community
Standards. Id.

    RESPONSE: 3

    [A]          Objection to LSOAF 10[A] because it is legal argument concerning the

interpretation of the 2015 Appeal Decision and to the characterization of what contractual

provision the 2015 Decision Letter “focused on.” To the extent a response is required: Admitted

in part and Disputed in part. Admitted that McLean’s Declaration makes this statement and that




3
         Due to the compound nature of Loyola’s assertion in LSOAF 10, Plaintiff has inserted [A] and [B] in order
to respond.

                                                        8
    Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 9 of 14 PageID #:8062




the Loyola’s 2015 Appeal Decision references Section 405.g of the Community Standards.

Disputed insofar as the specific year of the Community Standards is not stated in that decision.

    [B]          Objection to LSOAF 10[B] because it is legal argument concerning the

interpretation of the 2015 Appeal Decision and an incorrect interpretation of the Community

Standards. To the extent a response is required: Admitted in part and Disputed in part. Admitted

that McLean’s Declaration makes this statement. Disputed insofar as Mr. McLean’s 2015

Appeal Decision Letter does not identify the year of the Community Standards referenced.



        11.     [A] The 2015 Decision Letter did not find that the practice of not sharing
interview recordings with respondents was a violation of a respondent’s right to refute witnesses
under Section 401 of the 2014-2015 Community Standards. Id. at ¶7. Instead, the 2015 Decision
Letter expressed McLean’s opinion that the practice of not allowing the respondent in that case
access to interview recordings was not fair and McLean reversed the outcome of that case. Id.
[B] Part of the reason for that opinion included other factual issues and evidentiary matters in
play in that case, which addressed issues of incapacitation and involved video footage that would
likely have revealed critical information on that issue but had been lost. Id.

          RESPONSE: 4

          [A]    Objection to LSOAF 11[A] because it is legal argument concerning the

interpretation of the 2015 Appeal Decision and to Loyola’s characterization of what the 2015

Appeal Decision purportedly “did not find.” To the extent a response is required: Admitted in

part, Disputed in part. Admitted that McLean’s Declaration makes these statements. Disputed

insofar as Mr. McLean’s 2015 Appeal Decision Letter does not identify the year of the

Community Standards referenced.

          [B]    Objection to LSOAF 11[B] because it is legal argument concerning the

interpretation of the 2015 Appeal Decision. To the extent a response is required: Admitted that


4
         Due to the compound nature of Loyola’s assertion in LSOAF 11, Plaintiff has inserted [A] and [B] in order
to respond.


                                                        9
    Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 10 of 14 PageID #:8063




McLean’s Declaration makes this assertion and that Loyola’s 2015 Appeal Decision addressed

issues in addition to Loyola’s failure to share the audio recordings of the interviews with the

parties and Hearing Board, such as Loyola’s failure to document any attempt to contact

witnesses who saw the parties immediately before and after the incident or to provide any

explanation as to why these witnesses were not contacted. See Ex. A to McLean’s Declaration.


        12.    Because John Doe’s case in 2016 was adjudicated under the 2016-2017
Community Standards that included Section 409.6.b and language limiting the use of interview
recordings and the personnel who could review such recordings, McLean found in the appeal of
John Doe’s case that the procedural rules applicable to his case did not allow anyone other than
the investigators to review the audio recordings and they could only review them for the purpose
of preparing the FIR. Id. at ¶8. As a result, the portion of John Doe’s appeal that challenged the
lack of any comparison of his interview recording to his testimony at the hearing in his case
lacked merit and requested a step that would have violated Section 409.6.b of the 2016-2017
Community Standards. Id

        RESPONSE: 5 Objection to LSOAF 12 because it is legal argument concerning the

interpretation of the 2015 Appeal Decision. To the extent a response is required: Admitted that

McLean’s Declaration makes these statements, subject to an Objection to Defendant’s

characterization and interpretation of the “applicable” contractual provisions.


        13.    Section 401 of the 2016-2017 Community Standards is entitled “Student Rights in
the Conduct Process,” applies broadly to all student conduct matters, and includes these general
statements: “Right to Review: To review all documentation concerning the potential policy
violations during the hearing,” and “Right to Refute: To refute information provided by
witnesses.” Ex. 3, (Doc. No. 136-2), at §401.4 & 5.

        RESPONSE: Admitted with (i) an Objection to the characterization of the text as

applying “broadly to all student conduct matters,” and to “general” statements of rights, and (ii) a

clarification that Section 401.6 also states that students have the “Right to Notice: To have notice




5
         Due to the compound nature of Loyola’s assertion in LSOAF 12, Plaintiff has inserted [A] and [B] in order
to respond.

                                                        10
 Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 11 of 14 PageID #:8064




of the potential violations before the hearing and have the relevant policies explained clearly and

fully at every level of the conduct process.”


       14.    Section 409.6.c of the 2016-2017 Community Standards applies only to hearings
for gender-based discrimination and misconduct matters and states, in relevant part that: “The
complainant(s) and respondent(s) will have at least two (2) days to review the Final Investigation
Report and any other relevant information that will be considered by the board.” Id. at §409.6.c.

       RESPONSE: Admitted that this is an excerpt from Section 406.C of the 2016-2017

Community Standards, subject to an Objection to the terms “only” and “relevant” as

characterizing the text.


       15.     Sections 401.4, 401.5, and 409.6.c of the 2016-2017 Community Standards do not
contain any reference to audio recordings of interviews. Id. at §401.4 & 5, §409.6.c.

       RESPONSE: Admitted in part and Disputed in part. Admitted that the three referenced

contractual provisions do not contain the words “audio recordings of interviews.” Disputed

insofar as Section 401.4 “Right to Review” states that a student has the procedural right “[t]o

review all documentation concerning the potential policy violations during the hearing,” and the

term “documentation” encompasses the audio recording, which is documentation of a person’s

interview, and that Section 401.5 “Right to Refute” states that a student has a procedural right

“[t]o refute information provided by witnesses,” which logically means that information by a

witness/investigator about the content of the interview can be refuted through reference and

access to the audio recording of the interview.


       16.     Section 409 of the 2016-2017 Community Standards contains the following
provisions regarding information parties must receive during a gender-based misconduct
proceeding:

        “Both parties ... will have the opportunity to review any investigative report after the
        investigation has concluded but before a formal hearing.”



                                                  11
  Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 12 of 14 PageID #:8065




         “The Title IX Investigators will: ... Coordinate the collection of all relevant information,
         which may include written statements by the complainant(s), respondent(s), and/or
         witnesses.”

         “The complainant(s) and respondent(s) will have at least two (2) days to review the Final
         Investigative Report and any other relevant information that will be considered by the
         board.”

Id. at §§ 409.6.a.iii, b, & c.

        RESPONSE: Admitted with the clarification that the three excerpted provisions are not

the only information that the 2016-2017 Community Standards states that parties must receive

during a gender-based misconduct proceeding. Section 409 contains other provisions regarding

information that parties must receive during a gender-based misconduct proceeding, including

but not limited to the following: Section 409.1(a)-(f) lists the “Rights of Survivors at Loyola

University Chicago” which includes “the right to be informed in writing” of, inter alia, available

counseling services, medical services, legal assistance, and other available supports within the

institution, etc.; Section 409.6(a)(iv) states that “Both parties will be notified in writing of the

preliminary potential policy violations assigned at the beginning of the investigation process;”

and Section 409.6(d) (Decisions and Notice of Outcome) states that “Parties will be informed

simultaneously and in writing by the Board Chair as to the outcome of the hearing, including any

sanctions imposed, and the rationale for the decision and sanctions.”


       17.     Section 409.6.c of the 2016-2017 Community Standards provides, in part, that
“Hearings are typically audio recorded. The board’s private deliberations are not recorded. All
audio records are the property of Loyola University Chicago and are retained as part of the
educational record. Id. at §§ 409.6.c.

        RESPONSE: Admitted.


        18.    Love testified in his deposition that when he met with John on November 8, 2016,
he told John that “these cases to me tended to hinge on a question of whether there was pressure,
unreasonable pressure, coercion, et cetera.” Ex. J, Love Dep. (Doc. No. 136-46) at 154.


                                                  12
 Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 13 of 14 PageID #:8066




       RESPONSE: Admitted.


        19.     McLean wrote a decision letter dated January 20, 2017 regarding John’s appeal of
the finding that he was responsible for gender-based misconduct that recounted that McLean had
reviewed the audio tape from John’s hearing, noted that John had certified the accuracy of the
written summary of his interview without taking issue with the language about “no one was
coerced,” that the investigators testified at the hearing about what they heard John say about “no
one was coerced” in his interview, and that the Hearing Board members found the investigators’
account more credible than John on the issue of what he said during his interview. Dep. Ex. 18 at
LOYOLA0000936. That decision letter also reported that supporting evidence in both the FIR
and the audio tape of John’s hearing existed to refute John’s appeal argument regarding
credibility. Dep. Ex. 18 at LOYOLA0000937.

       RESPONSE: Admitted only that McLean wrote a decision letter dated January 20, 2017

and these are topics discussed in the decision letter.


Dated: April 7, 2021                               Respectfully submitted,

                                                   JOHN DOE


                                                   By:       /s/Jonathan M. Cyrluk
                                                           One of John Doe’s Attorneys




Jonathan M. Cyrluk
CARPENTER LIPPS & LELAND LLP
180 North LaSalle Street, Suite 2105
Chicago, Illinois 60601
312-777-4300 (tel)
312-777-4839 (fax)
Email: cyrluk@carpenterlipps.com

Patricia M. Hamill
Lorie K. Dakessian
CONRAD O’BRIEN PC
1500 Market Street, Suite 3900
Centre Square, West Tower
Philadelphia, Pennsylvania 19102-2100
Email: phamill@conradobrien.com
        ldakessian@conradobrien.com


                                                 13
  Case: 1:18-cv-07335 Document #: 169 Filed: 04/07/21 Page 14 of 14 PageID #:8067




                                   CERTIFICATE OF SERVICE

        I, Jonathan M. Cyrluk, an attorney, hereby certify that, on April 7, 2021, I caused a copy of the
foregoing to be served on all counsel of record via the Court’s CM/ECF system.


                                                      /s/Jonathan M. Cyrluk
                                                 Jonathan M. Cyrluk
                                                 CARPENTER LIPPS & LELAND LLP
                                                 180 North LaSalle Street, Suite 2105
                                                 Chicago, Illinois 60601
                                                 312-777-4820 (direct)
                                                 312-777-4839 (fax)
                                                 cyrluk@carpenterlipps.com




                                                    14
